*748In an action, inter alia, to set aside certain conveyances as fraudulent, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Warshawsky, J.), entered April 7, 2005, as denied that branch of their motion which was to transfer venue to Suffolk County and granted that branch of the plaintiffs cross motion which was to retain venue in Nassau County.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly denied that branch of the defendants’ motion which was to transfer venue of this action to Suffolk County, and granted that branch of the plaintiffs cross motion which was to retain venue in Nassau County.
The defendants’ remaining contentions are either without merit or need not be reached in light of our determination. Florio, J.P., Crane, Ritter and Lifson, JJ., concur.